PER CURIAM:
Ronnie Mullins appeals the district court’s order adopting the report of the magistrate judge and denying relief on Mullins’ complaint asserting deliberate indifference to medical needs and medical negligence pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of *524Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), and the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mullins v. United States, No. 1:06-cv00105, 2007 WL 2471117 (N.D.W.Va. Aug. 30, 2007). We deny Mullins’ motion for leave to proceed on appeal in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.